Title: Roberts Vaux to James Madison, 4 May 1833
From: Vaux, Roberts
To: Madison, James


                        
                            
                                My honoured & Venerable Friend, 
                            
                            
                                
                                    Philada.
                                
                                5 Mo. 4. 1833.
                            
                        
                        Allow me by this note to introduce the Marquis Charles Torrigiani of Florence, who is passing through our
                            Country to enquire concerning its institutions, & observe the condition of our Citizens. He seeks especially to
                            enjoy the society of individuals distinguished in the National career, and I commend him as worthy of thy regard should he
                            be so fortunate as to be presented to thy notice.
                        
                            
                                Roberts Vaux
                            
                        
                    